DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 12, 2021 and Request for Continued Examination filed on December 17, 2021.  Claims 1-4, 7-14, and 17-19 are pending in the case.  Claims 1 and 11 are amended.  Claims 5, 6, 15, 16, 20, and 21 are cancelled.  Claims 1 and 11 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Applicant’s Response
In the Amendment filed on November 12, 2021, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 103 and 112 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 112 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  As the amendments correct the bases of the rejections, the rejections are withdrawn.  
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  With respect to independent claims 1 and 11, Applicant argues that Park, Defazio, Clements, and Kunitake fail to disclose or suggest “performing statistics on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and takes an application program with the historic usage information satisfying a preset usage condition as the second application program.”  
Applicant’s arguments are persuasive, and the rejections are withdrawn.  However, new grounds of rejection are provided below.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7, 9-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190261519 A1) in view of Defazio et al. (US 20160306507 A1), further in view of Clements et al. (US 20190050392 A1), further in view of Bai (US 20180348971 A1).
With respect to claims 1 and 11, Park teaches a device for starting an application program, comprising: a sliding cover; a device body slidably connected with the sliding cover; a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to perform a method (e.g. paragraph 0117, Fig. 1, electronic device 101 including processor 120, memory 130; paragraph 0118, processor 120 driving software such as program 140; loading and processing commands/data; paragraph 0119, memory 130 storing data used by processor 120 including program 140; see also paragraphs 0143 and 0145, describing equivalent processor and memory components of device 301 as shown in Fig. 3A; electronic device 310/101 having housing; housing may include first housing forming a portion of a lower part of the electronic device 301 and a side part and a second housing overlapping with the first housing and coupled with the first housing to move/slide/roll on the first housing; paragraph 0144, as one of the housings moves on the other, display area is resized); and the method for starting an application program, the method being applied to a terminal including a sliding cover and a device body slidably connected with each other (e.g. paragraph 0143, electronic device 310/101 having housing; housing may include first housing forming a portion of a lower part of the electronic device 301 and a side part and a second housing overlapping with the first housing and coupled with the first housing to move/slide/roll on the first housing; paragraph 0144, as one of the housings moves on the other, display area is resized), the method comprising: 
during a running process of a target application program, detecting a first movement of the sliding cover relative to the device body (e.g. paragraph 0148, identifying resizing of screen visually exposed to outside of display when second housing, which may be a movable display, moves over the first housing in first or second direction and determining whether screen resizing meets designated condition; paragraph 0155, displaying execution screen for first application, event related to second application occurs, display information related to the event; determine aspect ratio of area of increased or decreased screen according to resizing; paragraph 0186, detecting resizing of display of electronic device using sensor as the display moves; paragraph 0225, describing Fig. 9, displaying screen 910 of first application being executed; paragraph 0226, while screen 910 of first application is displayed, event related to second application occurs in electronic device; displaying notification message 901 to indicate occurrence of second application-related event; paragraph 0227, identifying whether the area of the display expands within designated time; paragraph 0233, Fig. 10, displaying screen 1010 of first application executed through display; paragraph 0235, determining whether area of display expands within predesignated time of notification message 1002 indicating occurrence of second application related event; paragraph 0250-0252, Fig. 13, electronic device has sliding part 1310 and fixture 1320; fixture is affixed to main body of electronic device and sliding part is configured to slide along the curved surface of the main body; sliding part 1310 includes transparent cover 1311; cover 1311 disposed on front part of electronic device; additional cover may be formed over the cover 1311; paragraph 00337-0339, describing Fig. 29, displaying first application screen 2910, flexible display sliding to expand and moving to first length L1; paragraph 0341, sliding part moving to second length L2; paragraph 0464, determining whether display moves; i.e. a flexible display, which includes at least one cover, slides with respect to the device main body while an application is executed and displayed); 
obtaining a first sliding information of the sliding cover based on the first movement (e.g. paragraph 0155, determining aspect ratio of the area of the increased or decreased screen of the display according to the resizing; paragraph 0187, determining whether designated resolution change condition is met as the display is resized; paragraph 0227, describing Fig. 9, identifying whether area of display expands within designated time; paragraph 0235, determining display area expands within designated time; paragraphs 0339, 0341, 0343, and 0345, Fig. 29, sliding parts moving to first length L1, second length L2, third length L3, and fourth length L4; paragraph 0464, determining direction or distance of display movement and current position based on hall sensor signal; i.e. when the flexible display/cover is detected to be moving, information related to the movement, such as an increased or decrease screen aspect ratio/resolution, a length/distance/position, a direction of movement, and timing information are obtained); and 
starting a first application program when the first sliding information indicates that the sliding cover performed a preset sliding movement (e.g. paragraph 0155, adjust the information related to the event related to the second application or execution screen of the first application based on the determined aspect ratio; paragraph 0193, determining size of expanded area exceeding the resolution according to the resizing, determining a type of information to be displayed on the expanded area, and displaying the information on the expanded area; paragraph 0227, describing Fig. 9, when area of flexible display expands within designated time, displaying execution screen 920 of second application on the expanded portion 920 of the display; paragraph 0235, when area of display expands within designated time, reconfiguring and displaying execution screen 1010 of first application on expanded portion 1011 and displaying execution screen 1020 of the second application on the portion on which execution screen 1010 of first application was previously displayed; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73; i.e. when it is determined that the sliding movement of the display meets predetermined criteria, such as movement to a predetermined position/distance within a predetermined time period, a different application program is executed and displayed within the expanded area resulting from the sliding movement);
detecting a second movement of the sliding cover relative to the device body (e.g. paragraph 0144, display area visually exposed shrinks; paragraph 0148, identifying resizing of screen visually exposed to outside of display when second housing, which may be a movable display, moves over the first housing in second direction/is retracted and determining whether screen resizing meets designated condition; paragraph 0155, determine aspect ratio of area decreased screen according to resizing; paragraphs 0228, 0231, 0236, area of the display shrinks; paragraph 0464, determining whether display moves); 
obtaining a second sliding information of the sliding cover based on the second movement (e.g. paragraph 0155, determining aspect ratio of the area of the decreased screen of the display according to the resizing; paragraph 0187, determining whether designated resolution change condition is met as the display is resized; paragraph 0228, 0231, 0236, determining/identifying display shrinks; paragraph 0464, determining direction or distance of display movement and current position based on hall sensor signal; i.e. when the flexible display/cover is detected to be moving, information related to the movement, such as a decreased screen aspect ratio/resolution, a length/distance/position, and a direction of movement are obtained); and 
exiting the first application program when the second sliding information indicates that the sliding cover performs a sliding movement different from the preset sliding movement (e.g. paragraph 0228, when the area of the display shrinks, the execution screen 920 of the second application may be undisplayed; paragraph 0231, when area of display shrinks, information relating to the event corresponding to the second application may be removed from display; paragraph 0236, when display area shrinks, execution screen of second application 1020 undisplayed; see also Fig. 29, showing shrinkage from a fourth extension to a first extension in which content displayed in the expanded display area 2921 is removed from the display, as well as Fig. 73, showing a similar removal of the opened application program interface 7330 after shrinking the device from the expanded state).
Park does not explicitly disclose that the detecting of the first movement is performed when a preset target interface of the target application program is displayed.  However, Defazio teaches that the detecting of the first movement is performed when a preset target interface of the target application program is displayed (e.g. paragraph 0027-0029, describing Figs. 2-3 relative movements of first and second housings 202 and 204 with respect to one another; information displayed on touch display 118, in locked state in which access to applications and data are restricted; information includes selectable options 206, 208, 210 that are selectable to perform functions of the electronic device while the electronic device is in a locked state; in Fig. 2, options are options to launch applications including camera option to launch camera application, maps option to launch map application, and notes option to launch note application; paragraph 0032, Fig. 4, event detected 402 while second housing 204 is in first position in which keyboard is hidden by first housing; event to display options while device is in locked state; paragraph 0035, event to display options on portable electronic device may be incoming phone call, receipt of message, etc.; paragraph 0036, displaying selectable options associated with the event; user may select from options relating to any suitable application on the device; paragraph 0038, making determination whether touch associated with selectable option is detected, in response to detecting touch associated with the selectable option in step 406, continuing to step 408; paragraph 0039, step 408, determining whether second housing is moved relative to first housing such as moving it to the second position as shown in Fig. 2, either fully or partially exposing the keyboard; paragraphs 0040-0041, if not movement detected such that touch is detected without detecting sliding of second housing, returning to 402; in response to determining second housing is moved relative to first housing while touch is maintained at location associated with selectable option, continuing to 410; paragraph 0042, performing function associated with touched selectable option at 410—function is performed in response to detecting the touch associated with the selectable option while moving the second housing relative to the display; function may include launching application, composing message, responding to message, etc.; see also paragraphs 0046-0050, describing the process of Fig. 4 in relation to the displays of Figs. 2 and 3, using a touch/movement which are a single interaction; see also Figs. 5-6 and 7-8 as described in paragraphs 0053-0058 and 0061-0066, respectively; i.e. where the specific movement of touching a location associated with a displayed option and sliding the display and keyboard relative to one another to a predefined position such as fully extended or within a threshold is analogous to a first movement and, as shown in Fig. 4 step 408, the detection of this movement is only performed in the case where a specific application interface which includes the display of the touched option (as shown in Figs, 2, 5, and 7) is currently displayed, this is analogous to detecting the movement (the touching of the displayed option in the application interface and sliding of the device housings to a particular position) when a preset target interface of the target application program is displayed, and performing no detection on the first movement when the preset target interface of the target application program is not displayed (i.e. as shown in Fig. 4, the detecting of the movement is only performed when the interface is displayed because the user cannot select the option and perform the movement otherwise; in addition, when the interface is not displayed, the device is in a locked state and the movement will therefore not be detected)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park and Defazio in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), to incorporate the teachings of Defazio (directed to a portable electronic device and method of providing access to an application) to include the capability to define, as the first movement (i.e. of Park, for launching an application), a movement of the housings of the device relative to one another to a predefined position while a selection input is applied to a selected option displayed within the target application interface (i.e. as taught by Defazio) such that, when the target application is displayed in a preset interface (i.e. an interface of the target application which includes selectable options associated with other applications, as taught by Defazio) and a user applies a selection input on a displayed option and moves the device housings to the predefined position simultaneously, detection of this movement is performed, and when the application is not displayed in the preset interface (i.e. such as displaying the application in a different interface or a lock screen interface which does not include the selectable options), no detection of this movement is performed and/or detection of this movement cannot be performed, because the user cannot apply the selection input to an option (which is not displayed in this case) and therefore cannot perform the movement.  One of ordinary skill would have been motivated to perform such a modification in order to reduce the change of performing a function inadvertently, such as inadvertent launching of an application or sending of a message, without requiring additional steps such as additional touches or gestures as confirmation as described in Defazio (paragraph 0049).

after exiting the first application program, outputting an inquiry information, wherein the inquiry information is to inquire whether a user starts a second application program, and the second application program is associated with the first application program; 
starting the second application program when an instruction from the user to confirm starting the second application program is received; and 
displaying a second target information of the second application program.
However, Clements teaches the method further comprising: 
after exiting the first application program (e.g. paragraph 0082, prediction display trigger comprising action associated with first application, such as the action of closing the first application), outputting an inquiry information, wherein the inquiry information is to inquire whether a user starts a second application program, and the second application program is associated with the first application program (e.g. paragraph 0082, if the action of closing the first application is detected, this triggers the predictor to present a prediction of one or more actions for another application; paragraphs 0113-0118, describing Fig. 6, onscreen text of currently open application processed to make predictions of application actions, where popular or favorite applications may be prioritized, and predictions of actions associated with applications are presented to the user; paragraph 0132, messaging application active on device; text displayed within messaging application is monitored; monitoring text within active application in order to generate a prediction of an application action; paragraph 0134, presenting generated predictions to user in response to prediction presentation trigger; generating predictions and presenting actions, such as action of opening gym booking application, opening restaurant booking application, or opening web browser application, to the user as selectable GUI elements; paragraph 0138, application action of closing the messaging application triggers presentation of the predictions; presenting predictions on GUI element on homescreen of device, as shown in Fig. 2C; i.e. based on the content of a presently displayed application, the system predicts associated applications/actions and presents them to the user upon detecting a trigger action including the closing of the presently displayed application); 
starting the second application program when an instruction from the user to confirm starting the second application program is received (e.g. paragraph 0134, actions of opening gym booking application, opening the restaurant booking application, opening web browser application; paragraph 0136, user selecting one of the predicted actions; i.e. user selection of a presented suggested action causes the associated action to be performed, where the action is the opening/starting of a suggested application program; see also Fig. 6, step (6), user selects suggested application); and 
displaying a second target information of the second application program (e.g. paragraph 0134, actions of opening gym booking application, opening the restaurant booking application, opening web browser application and then opening a view of the restaurant review website; i.e. when the selected action/application is opened, an associated view for the program will be displayed, such as a view of a particular website in a browser application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, and Clements in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state) and Defazio (directed to a portable electronic device and method of providing access to an application), to incorporate the teachings of Clements (directed to a system and method for generating predictions) to include the capability to determine one or more predicted applications associated with a currently displayed application (i.e. the second application displayed in the expanded display area of Park) and, upon detecting the user closing the currently displayed application, presenting GUI elements prompting the user to select the one or more predicted applications and, when the user selects one of the predicted applications, starting the selected predicted application and displaying information of the selected predicted application.  One of ordinary skill would have been motivated to perform such a modification in order to advantageously reduce the time spent by 
Park, Defazio, and Clements do not explicitly disclose wherein the terminal performs statistics on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and takes an application program with the historic usage information satisfying a preset usage condition as the second application program.  
However, Bai teaches wherein the terminal performs statistics on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and takes an application program with the historic usage information satisfying a preset usage condition as the second application program (e.g. paragraph 0059, when a first return operation against the high-frequency application is detected, a plurality of usage records is obtained, and each usage record is a usage record corresponding to an application that is first enabled after the mobile terminal exits the high frequency application; from among the plurality of application usage records, an application with a usage frequency greater than a preset threshold is determined to be a target high-frequency application; an application interface of the target high-frequency application is displayed; paragraph 0060, when the first return operation is detected, the mobile terminal displays the target high frequency application rather than returning to the system desktop, which is consistent with the manner in which the user’s habit of browsing multiple applications, thereby avoiding cumbersome operations where the user needs to return to the system desktop, search for the target high-frequency application, and click the target high frequency application; paragraph 0063, first return operation may be an operation of quitting the high frequency application; i.e. where a currently displayed high-frequency application which is exited/quit is analogous to a first application program, where obtaining usage records corresponding to applications that are first enabled after exiting the high frequency application is analogous to performing statistic on historic usage information of each application program used immediately following the exit of the first application program when the preset target interface of the target application program is displayed in a historic period, and where displaying an application having a usage frequency greater than a preset threshold after the first application program is exited is analogous to taking an application program with the historic usage information satisfying the preset usage condition as the second application program).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, Clements, and Bai in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), Defazio (directed to a portable electronic device and method of providing access to an application), and Clements (directed to a system and method for generating predictions), to incorporate the teachings of Bai (directed to an application display method and related products, such as application display based on usage frequency) to include the capability to determine, based on statistical usage information of a plurality of applications which are opened/enabled after a first application (such as a high-frequency application) is exited, a target second application which is to be displayed after the first application is exited, based on the target second application having a usage statistic which satisfies a preset condition, such as the target second application having a usage frequency greater than a preset threshold.  One of ordinary skill would have been motivated to perform such a modification in order to improve usage efficiency of the mobile terminal and further enhance the intelligence of the mobile terminal as described in Bai (paragraph 0060).
With respect to claims 2 and 12, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 1 and 11 as previously discussed, and Park further teaches the method further comprising: displaying a first target information of the first application program (paragraph 0227, describing Fig. 9, when area of flexible display expands within designated time, displaying execution screen 920 of second application on the expanded portion 920 of the display; paragraph 0235, when area of display expands within designated time, reconfiguring and displaying execution screen 1010 of first application on expanded portion 1011 and displaying execution screen 1020 of the second application on the portion on which execution screen 1010 of first application was previously displayed; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing examples of application execution screens, which include target information of the opened application program, being added to the expanded display, such as at 4520, 4620, 4730, 4820, 5020, 5120, 6820, 6920, 7030, 7120, 7220, 7330).
With respect to claims 3 and 13, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 2 and 12 as previously discussed, and Park further teaches wherein displaying the first target information of the first application program includes: 
obtaining a preset functional interface of the first application program, wherein the preset functional interface includes the first target information; and displaying the preset functional interface (paragraph 0227, describing Fig. 9, when area of flexible display expands within designated time, displaying execution screen 920 of second application on the expanded portion 920 of the display; paragraph 0235, when area of display expands within designated time, reconfiguring and displaying execution screen 1010 of first application on expanded portion 1011 and displaying execution screen 1020 of the second application on the portion on which execution screen 1010 of first application was previously displayed; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing examples of application execution screens, which are functional interfaces of the respective applications which include target information of the opened application program, being added to the expanded display, such as at 4520, 4620, 4730, 4820, 5020, 5120, 6820, 6920, 7030, 7120, 7220, 7330).
With respect to claims 4 and 14, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 2 and 12 as previously discussed, and Park further teaches 
wherein obtaining the first sliding information of the sliding cover includes obtaining the first sliding information of the sliding cover when a preset target interface of the target application program is displayed (e.g. paragraph 0226-0227, describing Fig. 9, while screen 910 of first application is displayed, notification message related to second application displayed, and device identifies whether area of flexible display expands within designated time; paragraphs 0234-0235, describing Fig. 10, while screen 1010 of first application is displayed, notification message related to second application displayed, and device identifiers whether the area of the flexible display expands within a pre-designated time; see also Figs. 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing examples of application execution screens, which include target interfaces of a currently executing application program which are displayed at the same time as the screen is expanded and therefore which are displayed when the sliding information related to the screen movement/expansion is obtained , such as at 4510, 4610, 4710, 4810, 5010, 5110, 6810, 6910, 7010, 7110, 7210, 7310), and 
wherein displaying the first target information of the first application program includes suspension displaying the first target information in the preset target interface of the target application program (see, e.g., Figs. 9, 10, 45-48, Fig. 50A-B, Fig. 51, Fig. 68-70, 71, 72, 73, showing application execution screens of second/opened application along with the application execution screen of the first application, where paragraph 0269 indicates that when the user takes the execution action (i.e. expanding/sliding the display in the time period) to view the message reception event, the message window is displayed overlaid on the originally displayed video on the expanded portion of the display; compare to paragraph 0069 of the specification of the instant application, which indicates that suspension displaying consists of displaying a popped up suspension window).
With respect to claims 7 and 17, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 1 and 11 as previously discussed, and Park further teaches the method further comprising: before starting the first application program, screening out the first application program based on an application program screening mechanism (e.g. paragraph 0515, user has previously made a setting or effect of application b to be displayed on the expanded area of the front surface, event when event related to application b does not occur while application is running; paragraph 0525, display expands, device identifies setting or application designated for the expanded area; paragraph 0530, preset application; i.e. the newly displayed application in the expanded screen area may be selected/screened out based on a preset selection of the application, such as by a user setting; compare to the specification of the instant application at paragraph 0012, which appears to indicate that “screening out” as used in the context of the instant invention is meant to refer to performing a selection of the first application on some basis).
With respect to claims 9 and 19, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 1 and 11 as previously discussed, and Park further teaches wherein when the first sliding 
when a sensing signal corresponding to the first sliding information is a preset sensing signal output by a Hall sensor on the terminal, starting the first application program, wherein the preset sensing signal is a voltage signal detected by the Hall sensor when the sliding cover is pushed to a preset position (e.g. paragraphs 0186, 0208, 0209, detecting repositioning of second housing by Hall sensor and determining positioning or movement of flexible display based on repositioning of second housing; determining whether expanded or shrunken by hall sensor, determining start and end of movement through variation in value sensed by hall sensor; paragraph 0244, coordinates of touch shift determined using hall sensor; i.e. as cited previously, where an application execution interface is displayed in an expanded display area as a result of screen expansion, and this screen expansion, such as to a preset position, is detected using a hall sensor); 
when a sensing signal corresponding to the first sliding information is a preset infrared sensing signal output by an infrared sensor on the terminal, starting the first application program, wherein the preset infrared sensing signal is an infrared sensing signal detected by the infrared sensor when a mark on the sliding cover passes by the infrared sensor; or 
when a sensing signal corresponding to the first sliding information is detected by a distance sensor on the terminal and it is determined that the sliding cover has performed the preset sliding movement based on the sensing signal, starting the first application program, wherein the preset movement includes a preset sliding direction and/or the sliding cover sliding to a preset position (e.g. paragraph 0157, dielectric disposed in first housing to face the second housing; control determining the position detected by the dielectric and determine the size of the screen based on the determined position; paragraph 0180, distance of movement; paragraph 0186, detecting resizing as display moves using sensor, such as hall sensor, touch sensor, force sensor, or dielectric; paragraph 0248, moved distance of display; paragraph 0464, determining whether display moves, direction or distance of the movement and current position based on hall sensor signal; i.e. where the dielectric sensor and/or hall sensor are utilized to detect a distance moved by the display, they are analogous to distance sensors).
With respect to claim 10, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claim 1 as previously discussed, and Park further teaches wherein the target application program includes a game application program (e.g. paragraph 0003, electronic devices including entertainment functions such as video games; see also Figs. 40 and 41, which display a game application interface as a currently executing application prior to screen expansion).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Defazio, further in view of Clements, further in view of Bai, further in view of Kunitake et al. (US 20140152606 A1).
With respect to claims 8 and 18, Park in view of Defazio, further in view of Clements, further in view of Bai teaches all of the limitations of claims 7 and 17 as previously discussed.  Park does not explicitly disclose wherein screening out the first application program based on the application program screening mechanism includes any one of: 
obtaining historical usage information of associated application programs running together with the target application program in a preset historical period, and designating an associated application program with the historic usage information thereof satisfying a preset usage condition as the first application program; or 
designating an associated application program belonging to a same developer as the target application program as the first application program.
However, Kunitake teaches wherein screening out the first application program based on the application program screening mechanism includes any one of: 
obtaining historical usage information of associated application programs running together with the target application program in a preset historical period, and designating an associated application program with the historic usage information thereof satisfying a preset usage condition as the first application program (e.g. paragraph 0078, obtaining combination information on applications that area simultaneously used and the use-frequency of the combination, and outputting the obtained combination and use-frequency to storage; paragraph 0079, storing accumulated combination and use-frequency information as application history information; paragraph 0081, reading/obtaining history information, shape information, and application management section output, generating information indicating list of applications simultaneously used with first application that is currently in operation on the basis of the obtained history information, shape information, and application management section output, and outputting generated application list information to display control section; paragraph 0082, outputting/displaying display screen for displaying the application list information output; paragraph 0100, when first application started in two screen state, displaying started first application on one screen and displaying list of applications with high simultaneous use-frequency with respect to first application on other screen; paragraph 0101, list of applications with high simultaneous use-frequency arranged in descending order of simultaneous use-time, simultaneous use frequencies, or frequencies based on combinations; paragraph 0102, user can easily select/start only a desired application; i.e. only applications having a high simultaneous use-frequency, such as an application having a highest simultaneous use-frequency, are selected and displayed to the user); or 
designating an associated application program belonging to a same developer as the target application program as the first application program.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Park, Defazio, Clements, Bai, and Kunitake in front of him to have modified the teachings of Park (directed to a device and method for controlling a flexible/extendable display, including by performing various application-related actions depending on display state), Defazio (directed to a portable electronic device and method of providing access to an application), Clements (directed to a system and method 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Choi et al. (US 20100056222 A1) teaches a sliding cover device which displays different applications based on the sliding state of the device and where at least one of the applications is a game application (e.g. paragraph 0086, Fig. 7).
Nurmi et al. (US 20090154082 A1) teaches a device including a slidable element connected to the device body, where views corresponding to different applications are displayed based on the position to which the element is slid (see e.g. Figs. 2 and 3, tables 1 and 2, and associated textual description).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179